Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 26 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 26-27 July 1822
				
				July 26 It is this day four and twenty years since we came together, in which time much of bad and good has fallen to our lot: but take it all in all we have probably done as well as our Neighbours, and have been as much blessed as mortals usually are who cannot pretend to any extraordinary degree of perfection—I yet hope that many years are in store for you whatever may befal myself, and that your children will long bless the day that gave them such a father—We set out this morning to return our visits and only paid four to Mrs. Bainbridge, Mrs. Harrisson, Mrs. Meredith, and Miss Hare—Your N 6 I found with its enclosure from poor Hariet, whose situation is more distressing than I could possibly imagine: as in consequence of the late law they are in want of absolute necessaries—She writes me that if her Husband was permited to have the arms at present deposited in the Indian Agents hands, that he could sell them at Mackinaw for 7 dollars a piece; the price they are now selling for at that place; and it would enable him to discharge a part of his debt Surely Mon Ami something might be done in such a deplorable extremety to assist them; and if you would ask Mr Caldwell to see you perhaps something like an arrangement might be made with the War Department at least to afford them a subsistence during settlement—My God! when you think that absolute want stares them in the face, and that their situation is so limitted that there is no opportunity for exertion, it is an act of charity due from one fellow creature to another, to step forward to relieve them: and we have too many proofs that bad conduct is not a cause for exclusion from the advantages of situation and protection—From you my best friend I do not ask for any thing but to see Mr. C. and urge him to look into the affair; and endeavour so at least as to make the most of the little means they have, and to represent the real distress of their situation in such a way, as will procure them as much grace as the case will admit—Do not be angry—The appeal of a starving family is irrisistable; and my heart bleeds for them it being so utterly out of my power to yield them even a partial relief—My Brother was again very ill all day yesterday in consequence of having ate a custard; and the Dr. appeared very uneasy to day when he found that so trifling a change could produce so violent an effect—The only advantage that I can observe he has gained hitherto, is a relief from actual pain as long as he confines himself to his rigid Diet: but the desease remains as deeply seated as it was, and the Dr. yesterday informed him that though the operation would relieve,  it could not cure the Dyspepsia which so terribly afflicts him—I am much afraid from his prescriptions that he considers it of the Nature of a Paralisis of the Bowels—but I have never heard him say so—He is now trying a chalybiate—We took Tea at old Mrs. Powells one of the finest old Ladies I ever saw; one of our high Nobility, who looks and acts like a Dutchess—Her  conversation is delightful full of annecdote and polished by reading, to which she has been much devoted—The Ladies here are such rigid ettiquetters, that to me it is quite laughable to hear them; and I could almost fancy myself among the old German Noblesse, who were disputing for their quarters—Mr. Smith a brother of Mr S H Smith called on me yesterday to know if there was any prospect of your coming on; as there is a Gentleman here who is much and deeply interested in the late decision of the Emperor of Russia; and who was desirous of stating his case to you verbally, instead of teasing you with a long correspondence—He was anxious to go on to the Sea Shore, but would stay if I gave him any encouragement. I told him I had just heard from you that you could not quit Washington; and that I must not expect you at all—He took leave observing that if you did leave Washington, there was little prospect of your having any peace; for it was known and understood that you would work. that therefore work would pursue you wherever you appeared—At Mrs. Powells we met Mr & Mrs. Lewis, with their Son and daughter—He is wonderfully altered but has grown very much like Genl Washington—She is also very much changed but there is a remnant of Nelly Custis; and still some beauty.—Mrs. Harrisson Mrs. Fisher and Mrs. Morris made up the party—Mrs. Powell is a woman of a superior order with a fine natural understanding highly cultivated—She is immensely wealthy, and diffusive in her charities which are bestowed with judgment and discretion—It is vain for me to attempt to eulogise a Lady already so distinguished; whose character will probably be drawn by some person more qualified to do her justice—but altogether she is such an antique as to be above all price. I should like to see her and your father together: their conversation would be delightful, affording pleasure to all who love the Tale of other times—27 Mr & Mrs Markov, and Mr Ewing, Major and Mary Roberdeau, Mrs. Francis, Miss Jackson, her father, Mr Morris, and Mr. Dix, all called on us: and I returned nearly all the visits I owed—Georges Letter likewise came and Mary R– told us he had improved so much, that she never saw him look as well, and that you looked well likewise I enclose a bill for the Horses—would it not be better for me to send them home—The Gig was my brothers and he of course paid for it—
				
					
				
				
			